Case: 13-5081    Document: 7     Page: 1   Filed: 07/18/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                KEVIN PATRICK BRADY,
                   Plaintiff-Appellant,
                            v.
                   UNITED STATES,
                   Defendant-Appellee.
                  ______________________

                        2013-5081
                  ______________________

    Appeal from the United States Court of Federal
Claims in No. 12-CV-0373, Judge Lawrence J. Block.
                 ______________________

                      ON MOTION
                  ______________________

                       ORDER
    The court treats Kevin Patrick Brady’s June 10, 2013
submission and May 20, 2013 informal brief as a motion
to reinstate his appeal.
    On May 30, 2013, this appeal was dismissed for fail-
ure to file an opening brief. Mr. Brady has now submitted
a brief.
Case: 13-5081     Document: 7       Page: 2    Filed: 07/18/2013




2                                             KEVIN BRADY   v. US
      Upon consideration thereof,
      IT IS ORDERED THAT:
    1) The motion is granted.       The May 30, 2013
dismissal order is vacated, the mandate is recalled, and
appeal No. 2013-5081 is reinstated.
    2) The informal brief filed on May 20, 2013, is
accepted as Mr. Brady’s informal brief in 2013-5081.

   3) The United States’ informal brief is due within 21
days from the date of filing of this order.

                                      FOR THE COURT


                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk
s25